NUMBERS 13-15-00191-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


KEVIN LEE FARRIS,                                                      Appellant,

                                         v.

THE STATE OF TEXAS,                                                   Appellee.


                  On appeal from the 329th District Court
                       of Wharton County, Texas.


                                    OPINION

             Before Justices Benavides, Perkes and Longoria
                Memorandum Opinion by Justice Perkes
      Appellant Kevin Lee Farris appeals his conviction of attempted indecency with a

child by sexual contact, a third-degree felony. See TEX. PENAL CODE ANN. §§ 15.01,

21.11 (West, Westlaw through 2015 R.S.). A jury found appellant guilty, and the trial

court sentenced him to ten years’ imprisonment in the Texas Department of Criminal

Justice—Institutional Division. By four issues, appellant argues: (1) the evidence is
insufficient to support his conviction; (2) the jury charge was erroneous; (3) the trial court

erred in failing to conduct a competency hearing; and (4) the trial court erred in denying

his motion to quash the indictment. We affirm.

                                         I.      BACKGROUND

        Appellant was charged by indictment with attempted indecency with a child by

contact as follows:

        [Appellant] in the County and State aforesaid, did then and there, with the
        specific intent to commit the offense of Indecency with [C.C.][1], do all act,
        to-wit: sticking his head under a bathroom stall and asking “Do you want
        to do anything?”, which amounted to more than mere preparation that
        tended but failed to effect the commission of the offense intended.

        Prior to trial, appellant was evaluated by Dr. Michael Fuller in order to determine

appellant’s competency to stand trial. In his report, Dr. Fuller concluded:

        [Appellant] does, at this time, appear to have the capacity to comprehend
        and participate in the criminal justice process. He appears to rationally
        understand the current charges brought against him and their potential
        implications should he be convicted. He also appears to be able to consult
        in a rational way with his attorney. Despite the presence of depressive
        symptoms at this time, it does not appear as though his current depressive
        episode will hinder his ability to participate in his own defense. He does
        appear to have average intelligence and adequate knowledge and
        comprehension.

        According to the State’s evidence adduced at trial, the twelve-year-old

complainant, C.C., had been at baseball practice and was still wearing his little league

baseball uniform when he arrived for mass at Our Lady of Mount Carmel Church. During

worship, C.C. left to use the bathroom.              Appellant was in the bathroom when C.C.

entered. After C.C. locked himself in a bathroom stall and sat on the toilet, appellant


        1
        Due to the age of the child and the nature of the offense, we will refer to the child complainant by
pseudonym only.
                                                     2
approached the stall.     C.C. first saw appellant’s hand touch the ground, and then

appellant stuck his head under the stall. C.C. reacted by kicking at appellant. Appellant

“moved his head back” and “got up and left the stall,” but did not leave the bathroom.

Instead of leaving, appellant stood outside C.C.’s bathroom stall. Appellant asked C.C.,

“Hey, do you want to do anything?” After C.C. threatened to call his dad, appellant fled

the bathroom and left the church grounds on his bicycle.

       Officer David Hunter initially responded to the disturbance at the church, and on

his way to the church, he saw appellant—who matched the description of the suspect—

riding his bicycle away from the church. Upon questioning by Officer Hunter, appellant

claimed that he “was coming from work and was on his way home,” and specifically

denied being at the church. After his arrest, appellant admitted that he had been in the

bathroom and stated “I peeped [C.C.].”

       The jury found appellant guilty as charged and the trial court assessed punishment

of ten years’ incarceration. This appeal ensued.

                           II.    SUFFICIENCY OF THE EVIDENCE

       By his first issue, appellant asserts the evidence was legally insufficient to support

his conviction. Appellant contends that his actions were mere preparatory conduct which

did not cross the line to criminal conduct.

A.     Standard of Review

       “The standard for determining whether the evidence is legally sufficient to support

a conviction is ‘whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime


                                              3
beyond a reasonable doubt.’” Johnson v. State, 364 S.W.3d 292, 293–94 (Tex. Crim.

App. 2012) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)) (emphasis in original);

see Brooks v. State, 323 S.W.3d 893, 898–99 (Tex. Crim. App. 2010) (plurality op.).

“The jury is the exclusive judge of the credibility of the witnesses and of the weight to be

given testimony, and it is also the exclusive province of the jury to reconcile conflicts in

the evidence.” Wesbrook v. State, 29 S.W.3d 103, 111 (Tex. Crim. App. 2000) (en banc)

(citing Jones v. State, 944 S.W.2d 642, 647 (Tex. Crim. App. 1996)).               Juries are

permitted to make reasonable inferences from the evidence presented at trial, and

circumstantial evidence is as probative as direct evidence in establishing the guilt of an

actor. Hooper v. State, 214 S.W.3d 9, 14 (Tex. Crim. App. 2007).

       We measure the sufficiency of the evidence by the elements of the offense as

defined by a hypothetically correct jury charge. Villarreal v. State, 286 S.W.3d 321, 327

(Tex. Crim. App. 2009) (citing Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.

1997)). Such a charge is one that accurately sets out the law, is authorized by the

indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily

restrict the State’s theories of liability, and adequately describes the particular offense for

which the defendant was tried. Id. The offense of attempted indecency with a child, as

alleged in the indictment, requires the State to prove that appellant, with specific intent to

commit an offense of indecency with a child, did an act amounting to more than mere

preparation that tends but fails to effect the commission of indecency with a child. See

TEX. PENAL CODE ANN. §§ 15.01, 21.11. Under this statute, the constituent elements of

the intended offense need not be alleged. Boston v. State, 642 S.W.2d 799, 802 (Tex.


                                              4
Crim. App. 1982); Cody v. State, 605 S.W.2d 271, 274 (Tex. Crim. App. 1980); Williams

v. State, 544 S.W.2d 428 (Tex. Crim. App. 1976).

B.     Applicable Law

       Texas courts have recognized that there is an “imaginary line” that separates mere

preparatory conduct, which is usually noncriminal, from an act which tends to effect the

commission of an offense, which is always criminal conduct. Flournoy v. State, 668
S.W.2d 380, 383 (Tex. Crim. App. 1984); McCravy v. State, 642 S.W.2d 450, 460 (Tex.

Crim. App. 1980); Jones v. State, 229 S.W.3d 489, 497 (Tex. App.—Texarkana 2007, no

pet.). The legislature did not intend to draw this line at the last proximate act before

completing the offense. McCravy v. State, 642 S.W.2d 450, 460 (Tex. Crim. App. 1980).

“The fact that an appellant could have taken further actions without actually committing

the offense does not act so as to render his or her actions nothing more than mere

preparation.” Jones, 229 S.W.3d at 498 (citing Hackbarth v. State, 617 S.W.2d 944, 946

(Tex. Crim. App. 1981)). This imaginary line is determined on a case-by-case basis by

considering the nature of the crime attempted. Id. (citing Gibbons v. State, 634 S.W.2d
700, 707 (Tex. Crim. App. 1982); Henson v. State, 173 S.W.3d 92, 102–03 (Tex. App.—

Tyler 2005, pet. ref’d) (holding that defendant’s act of soliciting child to help him with work

around his house was not more than mere preparation to commit the offense of indecency

with a child; however, the defendant’s request that the child allow the defendant to commit

a sexual act on him was more than mere preparation)).

C.     Analysis

       The record supports a reasonable conclusion that appellant attempted to commit


                                              5
indecency with a child. According to C.C., appellant acknowledged him when he first

entered the bathroom. Then, appellant occupied the stall next to C.C., stuck his hand,

and later his face, underneath the stall’s partition. There was no evidence presented

showing that C.C. needed assistance or was in distress. After C.C. kicked at appellant,

appellant left the stall, and, while still in the bathroom with C.C., asked “[d]o you want to

do anything?” C.C. interpreted appellant’s question as a request to engage in sexual

activity, prompting C.C. to answer that he was calling his father.

       In Henson, the defendant was convicted of attempted indecency based on a

question he asked the complainant. See 173 S.W.3d at 102. After shopping at the

grocery store where the complainant worked, Henson asked the complainant to help him

carry groceries to his truck. Id. Henson then asked him if he wanted to make “a quick

ten bucks.” Id. The complainant told him “he did not” and that he had to get back to

work. Henson then said, “Well, I can’t get stimulation of my male area because of my

diabetes so I want to know if I can jack you off for $10.00.” Id. at 103.

       Although appellant was not as overt in his sexual overtones as the defendant in

Henson, he nevertheless crossed the imaginary line between preparation and attempt.

His request, combined with his earlier unwanted intrusion into C.C.’s bathroom stall,

supports a reasonable inference that appellant desired sexual contact with C.C.

Appellant’s final query, which was essentially a proposition to engage in sexual activity,

amounted to more than preparation. See id.; Jones, 229 S.W.3d at 498. Appellant’s




                                             6
words were a positive and direct attempt to effectuate his sexual desires. The evidence

is legally sufficient to support appellant’s conviction.2 Appellant’s first issue is overruled.

                                     III.    THE JURY CHARGE

       By his second issue, appellant claims the trial court erred in overruling his

objections to the jury charge during the guilt-innocence phase of the trial. Specifically,

appellant alleges error in the jury charge because: 1) it failed to state in the application

paragraph whose sexual desire appellant intended to arouse or satisfy; 2) it omitted that

the child must be seventeen years of age or younger; and 3) it omitted any statement of

what areas of the complainant’s body appellant intended to touch or attempted to touch.

A.     Standard of Review

       When an appellate court is presented with an argument that a trial court committed

jury charge error, the reviewing court must conduct a two-step inquiry:                     “First, the

reviewing court must determine whether the jury charge contains error. Second, the

court must determine whether sufficient harm resulted from the error to require reversal.”

Mann v. State, 964 S.W.2d 639, 641 (Tex. Crim. App. 1998) (en banc); see Benn v. State,

110 S.W.3d 645, 648 (Tex. App.—Corpus Christi 2003, no pet.). Once an appellate

court finds jury-charge error, and where, as here, there has been a timely objection made

at trial, an appellate court will search for only “some harm.” Mann, 964 S.W.2d at 641

(quoting Abdnor v. State, 871 S.W.2d 726, 731–32 (Tex. Crim. App. 1994)).



       2  Appellant also argues the evidence is insufficient to show appellant knew or should have known
C.C. was younger than seventeen. This argument is without merit. The State is not required to allege
the constituent elements of the intended offense. See Boston v. State, 642 S.W.2d 799, 802 (Tex. Crim.
App. 1982). Moreover, the indecency with a child statute does not require the State to prove that a
defendant knows that the victim is under the age of 17. See Johnson v. State, 967 S.W.2d 848, 849–50
(Tex. Crim. App. 1998).
                                                   7
B.     Applicable Law

       “[I]n each felony case and in each misdemeanor case tried in a court of record, the

judge shall, before the argument begins, deliver to the jury, except in pleas of guilty, where

a jury has been waived, a written charge distinctly setting forth the law applicable to the

case…” TEX. CODE CRIM. PROC. ANN. art. 36.14. (West, Westlaw through 2015 R.S.).

The purpose of the jury charge is to inform the jury of the applicable law and guide them

in its application to the case. Hutch v. State, 922 S.W.2d 166, 170 (Tex. Crim. App.

1996). The charge consists of two parts: the abstract portion, which tells the jury about

the law, and the application portion, which applies the law to the facts and authorizes the

jury to act. See id. at 172–74.

C.     Analysis

       Appellant’s arguments focus on the discrepancies between the abstract and

application portions of the charge. He first complains that the application portion failed

to include the words “of any person” in specifying whose sexual desire appellant intended

to gratify. Appellant further argues that the application portion of the jury charge omitted

the age and prohibited-contact elements. Appellant claims that this omission lessened

the State’s burden of proof.

       The function of a jury charge is to instruct the jury on the law applicable to the case.

Dinkins v. State, 894 S.W.2d 330, 339 (Tex. Crim. App. 1995) (en banc). The charge

consists of the abstract portion and the application paragraph or paragraphs. Id.; Plata v.

State, 926 S.W.2d 300, 302 (Tex. Crim. App. 1996). The abstract portion “serve[s] as a

kind of glossary to help the jury understand the meaning of concepts and terms used in


                                              8
the application paragraphs of the charge.” Plata, 926 S.W.2d at 302. The application

paragraph applies the law to the facts, and asks an ultimate question of the jury about

whether the defendant is guilty. Id. at 302–03; Doyle v. State, 631 S.W.2d 732, 736-37

(Tex. Crim. App. 1982). Thus the relationship between the two is that definitions and

instructions in the abstract portion are like words in a dictionary; their true and correct

meaning is not shown until they are properly used in a sentence, i.e., in the application

paragraph. Doyle, 631 S.W.2d at 737.

       The abstract portion of the charge instructed the jury as follows:

           A person commits the offense of attempted indecency with a child by
       contact if the person, with specific intent to commit the indecency with a
       child by contact, does an act that tends but fails to effect the commission of
       the indecency with child by contact intended.

           A person commits the offense of indecency with a child by contact if the
       person, with the intent to arouse or gratify the sexual desire of any person,
       engages in sexual contact with a child younger than seventeen years old by
       either—

          a. any touching of the anus, breast, or any part of the genitals of the
             child; or

          b. any touching of any part of the body of the child with the anus, breast,
             or any part of the genitals of a person.

          In order to prove that the defendant is guilty of attempted indecency with
       a child by contact, the state must prove three elements beyond a
       reasonable doubt. The elements are that—

          a. the defendant committed an act,

          b. the act amounted to more than mere preparation and tended but
             failed to effect the commission of indecency with child by contact,
             and

          c. the defendant had the specific intent to commit indecency with a child
             by contact.

                                             9
The application portion of the charge stated:

         You must decide whether the state has proven, beyond a reasonable
      doubt, three elements. The elements are that—

          1. [appellant] in Wharton County, Texas, on or about April 12, 2014,
             committed the act of entering a church bathroom, sticking his head
             under a bathroom stall and asking “Do you want to do anything?”;

          2. the act of entering a church bathroom, sticking his head under a
             bathroom stall and asking “Do you want to do anything?” amounted
             to more than mere preparation and tended but failed to effect the
             commission of indecency with a child by contact of [C.C]; and

          3. the defendant had the specific intent to arouse or gratify sexual
             desire.

      Although we find no case analyzing the omission of “any person” for harm, and

assuming such omission was error, we conclude that the error was harmless.           See

Abdnor, 871 S.W.2d at 732. Recognizing that appellant offered a timely objection to the

jury charge, we apply the “some harm” standard of review. See Mann, 964 S.W.2d at

641. In reaching our conclusion, we examine the statute involved and give effect to its

unambiguous plain meaning. See Marshall v. State, 479 S.W.3d 840, 844 (Tex. Crim.

App. 2016).    In the indecency statute, the words “any person” are used to broadly

describe whose sexual gratification the touching conduct is meant to satisfy. See TEX.

PENAL CODE ANN. § 21.1. By specifying “any person,” the legislature criminalized the

touching whether sexual gratification is conveyed to the defendant, the complainant, or

some third party.    The legislature chose its language in order to cover a broader

spectrum of conduct, rather than limit the particular sexual gratification to any specific

person. Id.


                                           10
       In this case, the jury was required to find appellant guilty if he “had the specific

intent to arouse or gratify sexual desire.” The omission of the words “any person” did not

preclude the jury’s use of the correct burden of proof or the correct culpable mental state.

Under the particular facts of this case, the omission made no difference in the application

portion of the jury charge. The record shows that only appellant and complainant were

in the bathroom when the alleged conduct took place. Therefore, the jury would have

necessarily concluded that appellant intended to arouse or gratify either his, or the

complainant’s, sexual desire. But who was gratified makes no difference in whether

appellant is found guilty. By finding that appellant specifically intended to arouse or

gratify sexual desire, the jury implicitly found that such arousal or gratification was for “any

person.” Moreover, the words “any person” were included in the abstract portion of the

charge. Based on the foregoing, we hold that the omission of the words “any person”

from the application portion of the jury charge did not result in “some harm” to appellant.

See Abdnor, 871 S.W.2d at 732.

       With respect to the charge’s omission of the complainant’s age and area of the

body appellant intended to touch, we conclude that such omission was not error. After

defining the offense of indecency with a child by contact as alleged in the indictment, the

abstract portion defined “attempt” with the element of specific intent. The application

portion of the charge referred to indecency with a child by contact, which included the

requisite definitions of age and inappropriate touching.            “It is unnecessary and

unworkable to repeat every abstract definition in the application paragraph.” Crum v.

State, 946 S.W.2d 349, 356 (Tex. App.—Houston [14th Dist.] 1997, pet. ref’d) (citations


                                              11
omitted); see Dinkins, 894 S.W.2d at 339 (holding jury charge not defective where

abstract portion of charge defined aggravating murder’s culpable mental state while

application paragraph did not). Because the jury charge’s abstract portion included the

required age definition of the child and the prohibited areas of touching, the application

paragraph was not defective. See Dinkins, 894 S.W.2d at 339. Appellant’s second

issue is overruled.

                                  IV.      COMPETENCY

       By his third issue, appellant claims the trial court erred in failing to conduct a

competency hearing.

A.     Standard of Review

       We review a complaint that the trial court erred in not conducting an informal

competency inquiry for an abuse of discretion. Montoya v. State, 291 S.W.3d 420, 426

(Tex. Crim. App. 2009), superseded by statute as stated in Turner v. State, 422 S.W.3d
676, 688 (Tex. Crim. App. 2013).        A trial court’s first-hand factual assessment of a

defendant’s competency is entitled to great deference on appeal. Ross v. State, 133
S.W.3d 618, 627 (Tex. Crim. App. 2004). “A defendant is presumed competent to stand

trial and shall be found competent to stand trial unless proved incompetent by a

preponderance of the evidence.” TEX. CODE CRIM. PROC. ANN. art. 46B.003(b) (West,

Westlaw through 2015 R.S.).

B.     Applicable Law

       “A criminal defendant who is incompetent may not be put to trial without violating

due process.” Turner, 422 S.W.3d at 688. And “[t]his constitutional right cannot be


                                             12
waived by the incompetent—by guilty plea or otherwise.” Bouchillon v. Collins, 907 F.2d
589, 592 (5th Cir.1990) (internal quotations omitted).        “[A] person whose mental

condition is such that he lacks the capacity to understand the nature and object of the

proceedings against him, to consult with counsel, and to assist in preparing his defense,

may not be subjected to trial.” Turner, 422 S.W.3d at 688–89 (quoting Drope v. Missouri,

420 U.S. 162, 171 (1975)). Thus, a defendant is incompetent to stand trial if he does not

have a sufficient present ability to consult with his lawyer with a reasonable degree of

understanding or a rational, as well as factual, understanding of the proceedings against

him. TEX. CODE CRIM. PROC. ANN. art. 46B.003(a).

       Any “suggestion” of incompetency to stand trial calls for an “informal inquiry” to

determine whether evidence exists to justify a formal competency trial. See TEX. CODE

CRIM. PROC. ANN. art. 46B.004(c) (West, Westlaw through 2015 R.S.) (“On suggestion

that the defendant may be incompetent to stand trial, the court shall determine by informal

inquiry whether there is some evidence from any source that would support a finding that

the defendant may be incompetent to stand trial.”). “Evidence suggesting the need for

an informal inquiry may be based on observations made in relation to one or more of the

factors described by article 46B.024 or on any other indication that the defendant is

incompetent within the meaning of article 46B.003.” Id. The 46B.024 factors include

whether the defendant can: “(A) rationally understand the charges against [him] and the

potential consequences of the pending criminal proceedings; (B) disclose to counsel

pertinent facts, events, and states of mind; (C) engage in a reasoned choice of legal

strategies and options; (D) understand the adversarial nature of criminal proceedings; (E)


                                            13
exhibit appropriate courtroom behavior; and (F) testify.”      Id. art. 46B.024(1) (West,

Westlaw through 2015 R.S.).

C.     Analysis

       Appellant points to various portions of his pre-trial competency evaluation as

evidence of his alleged incompetence. According to the evaluation prepared by Dr.

Fuller, appellant understood the charges against him, understood the adversarial nature

of the criminal justice system, provided a full and detailed account of the events leading

to his arrest, demonstrated knowledge of his case and available options, and possessed

an ability to testify and communicate with counsel. Essentially, Dr. Fuller’s competency

evaluation tracked the factors found in article 46B.024. See id. art. 46B.024(1). After

noting that appellant possessed average intelligence and adequate knowledge and

comprehension, Dr. Fuller concluded that appellant was competent to stand trial.

       During trial, no suggestion was made during the court proceedings which would

indicate appellant’s mental state had deteriorated to the point of being incompetent. We

find no evidence in the record suggesting that appellant lacked “sufficient present ability

to consult with his lawyer with a reasonable degree of rational understanding or a rational

as well as factual understanding of the proceedings against [him].”           See id. art.

46B.003(a).

       Based on the record, the trial court could have reasonably found that appellant

was competent to stand trial. Accordingly, we conclude the trial court did not abuse its

discretion in not sua sponte conducting an informal inquiry regarding appellant’s




                                            14
competency to stand trial and in not making any further finding on competence before

proceeding. Appellant’s third issue is overruled.

                                  V.       THE INDICTMENT

       By his fourth issue, appellant argues the trial court erred in denying appellant’s

motion to quash the indictment.        Specifically, appellant asserts that the indictment’s

failure to allege the elements of indecency with a child by contact constitutes a failure to

give adequate notice of the charges against him.

A.     Standard of Review & Applicable Law

       The sufficiency of a charging instrument presents a question of law that we review

de novo. Smith v. State, 309 S.W.3d 10, 13–14 (Tex. Crim. App. 2010). The right to

notice of pending criminal charges is set forth in both the United States and Texas

constitutions. U.S. CONST. amend. VI; TEX. CONST. art. I, § 10; see State v. Moff, 154
S.W.3d 599, 601 (Tex. Crim. App. 2004).              In order to satisfy the defendant's

constitutional right to notice, an indictment must be specific enough to inform him or her

of the nature of the accusation such that the accused can prepare a defense. TEX. CODE

CRIM. PROC. ANN. art. 21.11 (West, Westlaw through 2015 R.S.); Moff, 154 S.W.3d at 601.

The indictment should state everything that is necessary to be proven. TEX. CODE CRIM.

PROC. ANN. art. 21.03 (West, Westlaw through 2015 R.S.).

       Generally, when an indictment tracks the language of a penal statute, it will satisfy

constitutional and statutory requirements. State v. Mays, 967 S.W.2d 404, 406 (Tex.

Crim. App. 1998) (State need not allege facts that are merely evidentiary in nature). In

the context of a motion to quash, we look to whether the indictment facially alleges the


                                              15
elements of the offense; we do not look at the evidence supporting the indictment. State

v. Rosenbaum, 910 S.W.2d 934, 948 (Tex. Crim. App. 1994) (opinion on reh’g); State v.

Clarke, 880 S.W.2d 854, 854–55 (Tex. App.—Corpus Christi 1994, pet. ref’d).

      An indictment for a criminal attempt need not set out the elements of the offense

intended. See Boston, 642 S.W.2d at 801; Jones v. State, 576 S.W.2d 393, 395 (Tex.

Crim. App. 1979).    An indictment for attempt is not subject to a motion to quash for

failure to allege the specific intent to commit the offense attempted where “attempt” was

used in the indictment. See Smith v. State, 571 S.W.2d 168, 169 (Tex. Crim. App. 1978).

B.    Analysis

      Appellant concedes that the indictment tracks the language of criminal attempt.

See TEX. PENAL CODE ANN. § 15.01(a). Appellant, however, claims that the indictment

must describe with specificity which of the complainant’s body parts he allegedly intended

to touch, whether appellant attempted to satisfy sexual desire, and whether the

complainant was under seventeen. Such allegations are not required. As long as the

indictment charging an attempt alleges every element of the offense—the conduct, the

culpable mental state, and the required result—and each element is alleged either in the

language of section 15.01, or by words conveying the same meaning as the statutory

words, the indictment is sufficient. See Boston, 642 S.W.2d at 801.

      Here, the indictment alleges that appellant “did then and there, with the specific

intent to commit the offense of Indecency with Child by Contact against [C.C.], do an act,

to-wit: entering a church bathroom, sticking his head under a bathroom stall and asking




                                           16
‘Do you want to do anything?’, which amounted to more than mere preparation that

tended but failed to effect the commission of the offense intended.”

       The indictment, which sufficiently tracked the language of section 15.01, included

the conduct, the culpable mental state, and the result. We conclude that the indictment

is sufficient to charge appellant with intent to commit indecency with a child by contact.

See TEX. PENAL CODE ANN. § 15.01; see also Ex parte Prophet, 601 S.W.2d 372, 373–74

(Tex. Crim. App. 1980) (“intent to commit rape” was sufficient allegation of culpable metal

state in indictment for attempted rape); Sanders v. State, 642 S.W.2d 860, 862–63 (Tex.

App.—Fort Worth 1982, pet. ref’d) (indictment for attempt to commit murder that followed

section 15.01 was sufficient.). Appellant’s fourth issue is overruled.

                                   VI.    CONCLUSION

       We affirm the trial court’s judgment.

                                                    GREGORY T. PERKES
                                                    Justice

Publish
TEX. R. APP. P. 47.2 (b)

Delivered and filed the
1st day of September, 2016.




                                               17